Detailed Action1
Election/Restriction
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 1-6 in the reply filed on November 17, 2021 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1 is objected to because of an informality: the phrase “serving as a green compact” in line 2 should be changed to something similar to “the workpiece being a green compact”.  Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 5 each recite: a pre-machining step and a post-machining step that each require a milling step, which is a machining step. Further, claim 5 requires the pre and post machining steps to be part of a machining step. Thus, the limitations are confusing as to what the machining step is. The examiner recommends changing the pre and post machining steps to “a first machining step” and “a second machining step”.
Claim 1 recites the cutting edges of the second sidewall surface. This limitation is confusing because the cutting edges are part of the milling tool. For purposes of examination, this limitation will be interpreted as “the cutting edges of the second milling tool”.
	Claim 3 recites a green compact. It is unclear if this is referring to the green compact first introduced in claim 1.
	Claims 2, 4 and 6 are rejected for depending from one of claims 1 and 5.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP2017-106085 (“Ishimine”) in view of Mechanical Technology, Type of Milling Cutters, available at http://4mechtech.blogspot.com/2014/07/type-of-milling-cutters.html, Screen shot taken on May 27, 2015 (“NPL”), US Patent No. 5,642,970 (“Yamaguchi”), and USPGPub No. 2018/0290222 (“Andreassson”).
Regarding claims 1 and 2, claim 1 recites a machining method for forming an opening through a workpiece, serving as a green compact, by moving a milling tool …, , wherein among inner wall surfaces defining the opening, respective cut surfaces are defined as a first sidewall surface and a second sidewall surface … and the second sidewall surface being opposite the first sidewall surface. Ishimine teaches to machine a green compact by forming openings between bridge portions 32b via milling (fig. 2, paras. [0043] & [0044], wherein all references to Ishimine refer to the document submitted with the IDS filed on February 20, 2020). Each opening is defined by opposite first and second sidewall surfaces on the bridge portions 32b (fig. 2). Claim 1 also recites a surface opposite to the outer circumferential surface is defined as an inner circumferential surface of the workpiece. Ishimine teaches the portions 32b comprising outer and inner circumferential surfaces (fig. 2).
Ishimine fails to explicitly teach the limitation of claim 2 of the milling tool(s) are staggered tooth side milling cutters, and the limitations of claim 1 of: the milling tool moving in a radial direction relative to the workpiece, … the respective cut surfaces being cut by cutting edges on an outer periphery of the milling tool, a side from which the milling tool enters is defined as an outer circumferential surface of the workpiece. However, this would have been obvious in view of NPL. 
NPL is directed to different types of milling cutters (page 1, wherein all references to NPL refer to the document submitted herewith). NPL teaches that to form relatively wide openings/slots in a workpiece it is known to use a side milling cutter that can have staggered teeth (page 2). One of skill in the art will in milling appreciates that to cut slots/openings in a 
In this case, Ishimine teaches to mill openings into the workpiece. NPL teaches that a staggered tooth side milling cutter is a known milling tool to create slots/openings in the outer surface of a workpiece. It would be predictable to cut the openings between the bridge portions of Ishimine with a side milling cutter because moving a side milling cutter having the necessary dimensions radially with respect to the workpiece will allow the cutter to remove material from the outer surface of the workpiece until the opening is formed. Thus, it would be obvious to form the openings between the bridge portions of Ishimine with a staggered tooth side milling cutter that moves radially with respect to the workpiece.
Ishimine et al. fails to explicitly teach a pre-machining step of using the … milling tool, and forming the first sidewall surface by rotating the … milling tool so as to cause cutting edges of the … milling tool to cut the workpiece from the acute angle corner to the obtuse angle corner, while leaving a cutting allowance on the second sidewall surface; and a post-machining step of using the … milling tool …, and forming the second sidewall surface by rotating the … milling tool so as to cause the cutting edges of the second sidewall surface to cut the cutting allowance from the acute angle corner to the obtuse angle corner. However, this would have been obvious in view of Yamaguchi.
Yamaguchi is directed to milling a groove in a workpiece (col. 1 lines 6-10). Yamaguchi teaches that it is advantageous to form the walls of a groove with down milling instead of up milling because down milling cuts the walls in a smoother process that doesn’t form a coarse, ridged surface which degrades surface finish and reduces dimensional accuracy (col. 2 line 11 – col. 3 line 4). Yamaguchi teaches that when forming a groove wider than the milling tool, it is known to down mill both sides of the groove by down milling one side in a first direction, then reversing the milling tool to down mill the second side in a second direction (figs. 1 & 7, col. 8 lines 3-28 & 44-64).
In this case, both Ishimine and Yamaguchi are directed to milling grooves/slots into an outer surface of a workpiece. Yamaguchi teaches that it is advantageous to form both sides of the groove via down milling. Since a green compact is relatively brittle, one of skill in the art will 
Given the above modification, since both sidewalls are cut via down milling, the milling tool will cut the sidewalls from the acute angle corner to the obtuse angle corner, wherein the acute and obtuse angled corners are detailed below.
Ishimine et al. fail to explicitly teach the pre-machining and post-machining steps being done with first and second milling tools, wherein the second milling tool whose cutting edges are reversed from the cutting edges of the first milling tool. However, this would have been obvious in view of Andreasson.
Andreasson is directed to cutting workpieces with a circular cutting device having teeth on the outer periphery thereof (para. [0043]). Andreasson also teaches the cutting discs to have a positive rake such that the cutting discs have one proper cutting direction (para. [0044]). Andreasson teaches that it is known to cut workpieces with two cutting discs wherein one cutting disc rotates in a first direction and is configured to only cut in one direction, and, the other cutting disc rotates in the opposite direction such that it is configured to only cut in a second direction (para. [0056]).
In this case, both Ishimine and Andreasson are directed to cutting a workpiece wherein the cutting disc is only configured for down milling of the workpiece. While Ishimine et al. teaches using one cutting tool that down mills each sidewall of the slot be reversing feeding directions, one of skill in the art will appreciate that there are other ways of ensuring that each slot sidewall is down milled. Andreasson teaches that two cutting tools can be used, that rotate in opposite directions and have teeth that are inclined in opposite directions, such that the 
Ishimine et al. fail to explicitly teach a corner where the first sidewall surface or the second sidewall surface and the outer circumferential surface meet is defined as an obtuse angle corner, a corner where the first sidewall surface or the second sidewall surface and the inner circumferential surface meet is defined as an acute angle corner. However, this shape of the sidewall surfaces is a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP 2144.04(IV)(B). In this case, Ishimine et al. teach to cut the slots via a side milling cutter that comprises a circular cutting periphery. Thus, when cutting the slot, the sidewalls will have a curved shape that reads on the claimed limitations when the center of the milling tool is outside of the outer circumference of the workpiece being milled. This shape can be predictably changed as the center of the milling device moves closer to the center of the workpiece. Since there is no evidence in Applicant’s disclosure that the claimed shape is significant, it would be obvious to mill the slot such that the sidewalls have a curved surface wherein an outer corner forms an obtuse angle with the outer circumferential surface, and the inner corner forms an acute angle with the inner circumferential surface.
Regarding claim 3, Ishimine further teaches the workpiece is a green compact for a planetary carrier (fig. 2, paras. [0015], [0043], [0049] & [0053]).
Claim 4 recites in the pre-machining step, a center of rotation of the first milling tool is located on a side closer to the first sidewall surface relative to a centerline that passes through a center in a circumferential direction of the opening and a center of the outer circumferential surface, and in the post-machining step, a center of rotation of the second milling tool is located on a side closer to the second sidewall surface relative to the centerline. This is the natural logical result of the modifications detailed in the rejection to claim 1 above. Since each cutting edge is formed by a respective milling tool having a diameter less than a width of the slot, each respective milling tool will be on a side of the centerline so that the tool can mill the required 
Regarding claim 5, Ishimine teaches a method for manufacturing a planetary carrier that has a plurality of column portions (32b) and plate portions (31 & 32s), the plate portions being formed on both ends of the column portions and openings being formed between the column portions (fig. 2, paras. [0015], [0043], [0049] & [0053]).
Claim 5 further recites the method comprising: a preparation step of preparing a green compact by integrally forming the plate portions on both ends of a body portion having a circular tubular shape. Ishimine teaches to prepare a green compact comprising plate portion 32s formed with a tubular body portion, and, to also form a green compact comprising plate portion 31 (fig. 2, paras. [0041]-[0044] & [0049]-[0053]). While portions 31 and 32 are not explicitly taught to be integral during this step, MPEP 2144.04(V)(B) states that making parts integral is an obvious engineering choice unless a need is met that is contrary to the understandings and expectations of the art.
In this case, since the size and shape of a green compact can vary (para. [0042] of Ishimine), it would be predictable to form a green compact that comprises both portions 31 & 32. Thus, making portions 31 & 32 integral during the preparation step would be an obvious engineering choice.
Ishimine further teaches a machining step of forming the openings through the body portion by using a milling tool to cut the body portion of the green compact, so as to form the column portions between the openings (paras. [0043]-[0044] & [0052]); and a sintering step of sintering the machined green compact (paras. [0046] & [0053]).
The rest of the limitations of claim 5 are found in claim 1. Thus, these limitations are taught by Ishimine in view of NPL, Yamaguchi, and Andreasson as detailed in the rejection to claim 1 above.
Claim 6 recites the same limitation found in claim 4. Thus, claim 6 is rejected for the same reasons as claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”